PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/307,892
Filing Date: 31 Oct 2016
Appellant(s): SAITO et al.



__________________
Christopher J. Wheeler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/1/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aratani et al. (US 2011/0076177),  hereinafter “Aratani.”
Regarding claim 1, Aratani teaches a high-strength steel sheet having a chemical composition of alloy constituents that satisfies or overlaps with the instantly claimed ranges, as shown in the table below (Abstract, [0036]-[0042]). As shown in the table below, most of the preferred composition ranges of Aratani fall squarely within the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.









Element
Claim 1 (mass%)
Aratani (mass%)
Overlap (mass%)
C
0.010 – 0.080
> 0.02 – 0.10
(Preferred: 0.03-0.05)
> 0.02 – 0.080
(Preferred: 0.03 – 0.05)
Si
≤ 0.05
≤ 0.10
(Preferred: ≤ 0.02)
≤ 0.05
(Preferred: ≤ 0.02)
Mn
>0.50 – 0.70 
≤ 1.5
>0.50 – 0.70
P
≤ 0.03
≤ 0.20
(Preferred: 0.001 – 0.018)
≤ 0.03
(Preferred: 0.001 – 0.018)
S
≤ 0.020
≤ 0.20
(Preferred: 0.001 – 0.018)
≤ 0.020
(Preferred: 0.001 – 0.018)
Al
0.005 – 0.070
≤ 0.10
(Preferred: 0.020 – 0.060)
0.005 – 0.070
(Preferred: 0.020 – 0.060)
N
>0.0130 – 0.0180
0.0120 – 0.0250
>0.0130 – 0.0180
Fe and inevitable impurities
balance
Balance
Balance


Aratani further teaches wherein the dissolved nitrogen (i.e., solute nitrogen) is 0.0100% or more by mass% (Abstract), which overlaps with the instantly claimed range of 0.0120% or more and 0.0180% or less, by mass%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Aratani does not explicitly teach that its steel sheet has an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more, and an elongation in the transverse direction after the aging treatment is 7% or more.
	However, Aratani teaches an overlapping composition (Abstract, [0036]-[0042]), as discussed above, and teaches a method ([0021]-[0022], [0051]-[0062], Table 2) that closely resembles the method described in paragraph [0014] of the instant specification, as shown in the table below.


Method of Instant Specification [0014]
Method of Aratani
-Heating a slab at a heating temperature of 1180°C or more
-Heating a slab at a heating temperature of 1200°C or more ([0021], [0051]-[0053]), which overlaps with 1180°C or more.
-See Table 2 for examples of hot rolling slab extraction temperature (i.e. slab heating temperature) satisfying 1180°C or more).
-Rolling the slab with a hot rolling finish temperature of 820-900°C
- Hot rolling the slab with a finishing temperature of (Ar3 transformation point - 30°C) or more ([0021], [0051]-[0052]), which overlaps with 820-900°C.
-See Table 2. All examples use a finish rolling temperature of 890°C, which satisfies 820-900°C.
-Coiling at 640°C or less
-Coiling at 650° or less ([0021], [0054]-[0055]), which overlaps with 640°C or less.
-See Table 2. Examples coil at a temperatures of 590°C or 600°C, which satisfy 640°C or less
-Pickling
-Pickling ([0021], [0056])
-Cold rolling with a rolling reduction of 85% or more
-Cold rolling ([0021], [0056]).
-See Table 2. All examples have a cold rolling draft (i.e. reduction) of 90.0-91.4%, which satisfy 85% or more.
-Annealing at 620-690°C
-Annealing at 600°C or more ([0021], [0057]-[0060]), which overlaps with 620-690°C.
-See Table 2 for examples wherein the annealing temperature is 680°C and 690°C, which satisfy 620-690°C.
-Secondary cold rolling with a rolling reduction of 8-20%
-Second (i.e. secondary) cold rolling with reduction ratio (i.e. rolling reduction) of 10-20% ([0022], [0061]-[0062]), which satisfies 8-20%.


 As Aratani teaches a steel sheet comprising an overlapping composition (Abstract) and a process that closely resembles the method described in the instant invention ([0021]-[0022], [0051]-[0062], Table 2), as discussed above, the instantly claimed properties of an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more, and an elongation in the transverse direction after the aging treatment is 7% or more would have flowed naturally from the teachings of Aratani. A 
Regarding claim 3, Aratani teaches wherein the chemical composition of its high-strength steel sheet comprises ≤ 0.10 mass% Al (Abstract), as discussed above regarding claim 1, which overlaps with the instantly claimed range of 0.005-0.020 mass% Al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
	Regarding claim 10, Aratani does not explicitly teach wherein a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 590 MPa or more.
However, as discussed and shown in the two tables above regarding claim 1, Aratani teaches an overlapping composition (Abstract, [0036]-[0042]) and teaches a method ([0021]-[0022], [0051]-[0062], Table 2) that closely resembles the method described in paragraph [0014] of the instant specification. Thus, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 590 MPa or more would have flowed naturally from the teachings of Aratani. A steel sheet of an overlapping composition and which is made by a very close process would be expected to also the claimed tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment.
Regarding claim 13, Aratani teaches wherein the chemical composition of its high-strength steel sheet comprises ≤ 0.10 mass% Al (Abstract), as discussed above regarding claim 1, which overlaps with the instantly claimed range of 0.005-0.018 mass% Al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Element
Claim 12 (mass%)
Aratani (mass%)
Overlap (mass%)
C
0.010 – 0.080
> 0.02 – 0.10
(Preferred: 0.03-0.05)
> 0.02 – 0.080
(Preferred: 0.03 – 0.05)
Si
≤ 0.05
≤ 0.10
(Preferred: ≤ 0.02)
≤ 0.05
(Preferred: ≤ 0.02)
Mn
0.10 – 0.70 
≤ 1.5
(Preferred: 0.20 – 0.30)
0.10 – 0.70
(Preferred: 0.20 – 0.30)
P
≤ 0.03
≤ 0.20
(Preferred: 0.001 – 0.018)
≤ 0.03
(Preferred: 0.001 – 0.018)
S
≤ 0.020
≤ 0.20
(Preferred: 0.001 – 0.018)
≤ 0.020
(Preferred: 0.001 – 0.018)
Al
0.005 – 0.018
≤ 0.10
0.005 – 0.070
N
>0.0130 – 0.0180
0.0120 – 0.0250
>0.0130 – 0.0180
Fe and inevitable impurities
balance
Balance
Balance


Aratani further teaches wherein the dissolved nitrogen (i.e., solute nitrogen) is 0.0100% or more by mass% (Abstract), which overlaps with the instantly claimed range of 0.0120% or more and 0.0180% or less, by mass%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Aratani does not explicitly teach that its steel sheet has an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction 
	However, Aratani teaches an overlapping composition (Abstract, [0036]-[0042]), as discussed above, and teaches a method ([0021]-[0022], [0051]-[0062], Table 2) that closely resembles the method described in paragraph [0014] of the instant specification, as shown in the table below.
Method of Instant Specification [0014]
Method of Aratani
-Heating a slab at a heating temperature of 1180°C or more
-Heating a slab at a heating temperature of 1200°C or more ([0021], [0051]-[0053]), which overlaps with 1180°C or more.
-See Table 2 for examples of hot rolling slab extraction temperature (i.e. slab heating temperature) satisfying 1180°C or more).
-Rolling the slab with a hot rolling finish temperature of 820-900°C
- Hot rolling the slab with a finishing temperature of (Ar3 transformation point - 30°C) or more ([0021], [0051]-[0052]), which overlaps with 820-900°C.
-See Table 2. All examples use a finish rolling temperature of 890°C, which satisfies 820-900°C.
-Coiling at 640°C or less
-Coiling at 650° or less ([0021], [0054]-[0055]), which overlaps with 640°C or less.
-See Table 2. Examples coil at a temperatures of 590°C or 600°C, which satisfy 640°C or less
-Pickling
-Pickling ([0021], [0056])
-Cold rolling with a rolling reduction of 85% or more
-Cold rolling ([0021], [0056]).
-See Table 2. All examples have a cold rolling draft (i.e. reduction) of 90.0-91.4%, which satisfy 85% or more.
-Annealing at 620-690°C
-Annealing at 600°C or more ([0021], [0057]-[0060]), which overlaps with 620-690°C.
-See Table 2 for examples wherein the annealing temperature is 680°C and 690°C, which satisfy 620-690°C.
-Secondary cold rolling with a rolling reduction of 8-20%
-Second (i.e. secondary) cold rolling with reduction ratio (i.e. rolling reduction) of 10-20% ([0022], [0061]-[0062]), which satisfies 8-20%.


 As Aratani teaches a steel sheet comprising an overlapping composition (Abstract, [0036]-[0042]) and a process that closely resembles the method described in the instant invention ([0021]-[0022], [0051]-[0062], Table 2), as discussed above, the instantly claimed properties of an average 14 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more, and an elongation in the transverse direction after the aging treatment is 7% or more would have flowed naturally from the teachings of Aratani. A steel sheet of an overlapping composition and which is made by a very close process would be expected to also have the properties as claimed.

Claims 1, 3, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/628,793 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claims 1, 3, and 10, claim 1 of the reference application teaches a steel sheet having a yield strength of 560 MPa or more, which reads on high-strength, comprising a chemical composition containing, in mass%, more than 0.0060% to 0.0100% C, 0.05% or less Si, 0.05-0.060% Mn, 0.050% or less P, 0.050% or less S, 0.020-0.050% Al, 0.0070-0.0140% N, and a balance of Fe and inevitable of impurities, which satisfies or overlaps with the chemical composition ranges recited in the instant claims 1, 3, and 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
The claims of the reference application do not expressly teach a content of nitrogen in a form of solute nitrogen is 0.0120% or more, an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more (or 590MPa or more as recited in the instant claims 10), and an elongation in the transverse direction after the aging treatment is 7% or more.

This process closely resembles the method described in paragraph [0014] of the instant specification, which comprises a hot rolling step of heating a slab at a heating temperature of 1180°C or more, rolling the slab with a hot rolling finish temperature of 820 to 900°C and coiling the sheet at a coiling temperature of 640°C or less, a primary cold rolling step of pickling the hot-rolled steel sheet and cold rolling the sheet with a rolling reduction of 85% or more, an annealing step of annealing the primarily cold-rolled steel sheet at 620°C to 690°C, and a secondary cold rolling step of secondarily cold rolling the annealed steel sheet with a rolling reduction of 8 to 20%.
As claim 1 of the reference application teaches a steel sheet comprising an overlapping composition and claim 5 of the reference application teaches a process of making that is closely resembles the method described in paragraph [0014] of the instant specification, as discussed above, the instantly claimed properties of a content of nitrogen in a form of solute nitrogen is 0.0120% or more, an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more or 590 MPa or more, and an elongation in the transverse direction after the aging treatment is 7% or more would have flowed naturally from the teachings of claims 1 and 5 of the reference application. A steel sheet of an overlapping composition and which is made by a very close process would be expected to also have the properties as claimed.
.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner in response to the terminal disclaimer filed and approved on 10/16/2021.

Claims 1, 3, 10, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,941,456 in view of Aratani (US 2011/0076177). 
Regarding the instant claims 1, 3 10, and 12-13, claim 1 of U.S. Patent No. 10,941,456 teaches a steel sheet for a can with an upper yield strength of 460-680 MPa, which reads on high-strength, and comprising a chemical composition including, by mass%: 0.020-0.130% C, 0.04% or less Si, 0.10-1.20% Mn, 0.007-0.100% P, 0.030% or less S, 0.001-0.100% Al, more than 0.0120% to 0.0200% N, and a balance of Fe and inevitable impurities, which satisfies or overlaps with the chemical composition ranges recited in instant claims 1, 3, and 12-13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
The claims of U.S. Patent No. 10,941,456 do not expressly teach a content of nitrogen in a form of solute nitrogen is 0.0120% or more and 0.0180% or less, by mass%, an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more (or 590MPa or more as recited in the instant claim 10), and an elongation in the transverse direction after the aging treatment is 7% or more.
However, claim 1 of U.S. Patent No. 10,941,456 teaches an overlapping composition, as discussed above, and claim 2 of U.S. Patent No. 10,941,456 teaches a process of making comprising hot 
This process closely resembles the method described in paragraph [0014] of the instant specification, which comprises a hot rolling step of heating a slab at a heating temperature of 1180°C or more, rolling the slab with a hot rolling finish temperature of 820 to 900°C and coiling the sheet at a coiling temperature of 640°C or less, a primary cold rolling step of pickling the hot-rolled steel sheet and cold rolling the sheet with a rolling reduction of 85% or more, an annealing step of annealing the primarily cold-rolled steel sheet at 620°C to 690°C, and a secondary cold rolling step of secondarily cold rolling the annealed steel sheet with a rolling reduction of 8 to 20%.
However, claim 2 of the reference application is silent as to heating the slab to 1180°C prior to rolling.
However, in the same field of endeavor of steel sheets for cans, Aratani teaches heating to slab extraction temperature of 1200°C or more (i.e. heating a slab to 1120°C) prior to hot rolling to increase the amount of dissolved N (i.e. solute N) to achieve age hardening ([0042]-[0043], [0050]-[0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to heat the slab of claims 1-2 of U.S. Patent No. 10,941,456 to 1200°C prior to hot rolling to increase the amount of dissolved N to achieve age hardening, as taught by Aratani ([0042]-[0043], [0050]-[0051]).
As claim 1 of U.S. Patent No. 10,941,456 teaches a steel sheet comprising an overlapping composition and claim 2 of U.S. Patent No. 10,941,456 modified by Aratani teaches a process of making that is closely resembles the method described in paragraph [0014] of the instant specification, as discussed above, the instantly claimed properties of a content of nitrogen in a form of solute nitrogen is 0.0120% or more and 0.0180% or less, by mass%, an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 15 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more or 590 MPa or more, and an elongation in the transverse direction after the aging treatment is 7% or more would have flowed naturally from the teachings of claims 1-2 of U.S. Patent No. 10,941,456 modified by Aratani. A steel sheet of an overlapping composition and which is made by a very close process would be expected to also have the properties as claimed.

(2) Response to Argument
Regarding the independent claim 1, Appellant argues that Aratani does not disclose a substantially similar process to establish that the claimed structural properties are inherent or obvious. To support this argument, Appellant notes that the specification discloses an annealing step wherein the annealing temperature is preferably 620-680°C ([0048]) and points to paragraph [0046] of the specification, which briefly describes why the annealing temperature of 680°C or less is preferred. Appellant further notes that paragraphs [0047] and [0048] disclose wherein the annealed sheet is secondarily cooled with a preferred rolling reduction of 8-15% and points to paragraph [0048] which provides a rationale as to why a rolling reduction of 15% or less is preferred. 
Appellant notes that in Tables 1 and 2 of the specification, it is shown that Steel Sheet Nos. 5, 21, and 22 have chemical compositions within the claimed ranges, but Steel No. 5 was annealed at 690°C and secondarily cold rolled at 20% reduction, which are outside of the preferred annealing temperature and secondary cold rolling reduction ranges. As a result, Appellant notes that Steel No. 5 resulted in a density of dislocations at a depth of ¼ sheet thickness from a surface of the steel sheet (14.6 x 1014 m-2) that is much higher than either of Steel Sheet Nos. 21 and 22 (6.8 x 1014 m-2 and 6.3 x 14 m-2, respectively) (Table 3), and Steel Sheet No. 5 also resulted in an elongation (7%) that is much lower than either of Steel Sheet Nos. 21 and 22 (11% and 13%, respectively) (Table 3).
Appellant points that out Aratani only discloses an annealing temperature of 600°C or more ([0021], [0057]-[0060]) and that the second cold rolling is optional ([0044]), and when performed, is performed at a reduction of 10-20% ([0044]). Appellant notes that Aratani only discloses two examples including second cold rolling, but these examples have an annealing temperature of 690°C, which is outside of the preferred annealing temperature range of 620-680°C. Appellant argues that for these reasons, it is not reasonable to expect the steel of Aratani to have the density of dislocations and elongation as claimed.
In response to Appellant’s argument that the preferred annealing temperature and secondary cold rolling reduction are critical to achieving the claimed density of dislocations and elongation, Examiner notes that the cited paragraphs and examples do not provide sufficient evidence to demonstrate criticality of the claimed difference in nitrogen concentrations. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. As Appellant’s has not provided objective evidence commensurate in scope with the claims, Appellant’s argument is not found convincing. 
Furthermore, it is noteworthy that Steel Sheet No. 5in Tables 1-3 of the instant specification provide evidence that the preferred annealing and secondary cold rolling reductions are in fact, not critical. Steel No. 5 was annealed at 690°C and secondarily cold rolled at 20% reduction, which are outside of the preferred annealing temperature range (620-680°C) and preferred secondary cold rolling reduction range (8-15%). However, Steel No. 5 resulted in a density of dislocations at a depth of ¼ sheet thickness from a surface of the steel sheet of 14.6 x 1014 m-2 and an elongation 7% (Table 3), which fall squarely within the instantly claimed ranges of 4.0 x 1014 m-2 to 2.0 x 1015 m-2 and 7% or more, 
In response to Appellant’s argument that Aratani only discloses an annealing temperature of 600°C or more ([0021], [0057]-[0060]) and that the second cold rolling is optional ([0044]), and when performed, is performed at a reduction of 10-20% ([0044]), Examiner notes that the annealing temperature range of Aratani substantially overlaps with the annealing temperature range of 620-690°C as recited in paragraph [0014] of the instant specification, and the secondary cold rolling reduction of Aratani falls within the 8-20% reduction disclosed in paragraph [0014] of the instant specification. As Aratani teaches a steel sheet with an overlapping composition and substantially similar process, including the annealing temperature and secondary cold rolling reduction, one of ordinary skill in the art would expect the steel sheet of Aratani to have the density of dislocations and elongation as claimed. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
In response to Appellant’s argument that the secondary cold rolling is optional in Aratani and that the examples of Aratani do not anneal and secondary cold roll at the preferred ranges of 620-680°C and 8-15% reduction, respectively, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
Appellant argues regarding claim 1 that Aratani does not disclose a substantially similar product, and thus would not have been reasonably expected to have the claimed average ferrite grain size, 
In response, Examiner notes that the data provided in the Rule 132 Declaration does not provide sufficient evidence to demonstrate criticality of the claimed difference in nitrogen concentrations. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Examiner notes that the data provided is not commensurate in scope with the claimed Mn and Al ranges. For example, there is no data presented for the upper bound of Mn and the lower bound of Al. Furthermore, Table 1 in the instant specification contains examples that are well below the claimed Mn content and yet still achieve the instantly claimed solute N, which shows that the claimed Mn content is not critical; for example Steel A comprises 0.24 mass% Mn, which is far below the lower bound of 0.50 mass% recited in claim 1, yet Steel Sheet No. 1, which is made from Steel A, achieved a solute N mass% of 0.0148 mass%, which is 
Regarding Appellant’s argument that the maximum amount of solute N disclosed in the examples Aratani is 0.0112%, which is below the instantly claimed range of 0.0120% or more, Examiner notes that Aratani teaches wherein the dissolved nitrogen (i.e., solute nitrogen) is 0.0100% or more, which overlaps with the instantly claimed range of 0.0120%  or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.